Title: From James Madison to Henry Clay, 30 August 1816
From: Madison, James
To: Clay, Henry



Dear Sir
Montpellier Aug. 30. 1816

Mr. Dallas seems to have made up his mind to retire early in October from the Department in his hands; and the event may draw after it a vacancy in the War Department.  Will you permit me to avail our Country of your services in the latter?  It will be convenient to know your determination, as soon as you have formed it, and it will be particularly gratifying, if it assent to my request.  Accept assurances of my great esteem and of my cordial regards

James Madison

